Citation Nr: 1030702	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-37 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent  for 
bilateral hearing loss (BHL) disability prior to March 13, 2009, 
in excess of 20 percent for the disability from March 13, 2009, 
to April 11, 2010, and in excess of 30 percent for the disability 
from April 12, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
In an April 2009 rating decision, the rating for the Veteran's 
BHL disability rating was increased from 10 percent to 20 
percent, effective March 13, 2009.  This rating decision did not 
satisfy the Veteran's appeal.  

This case was previously before the Board in December 2009 at 
which time it was remanded for additional development.  In a June 
2010 rating decision, the rating for BHL disability was increased 
from 20 percent to 30 percent, effective April 12, 2010.  This 
rating decision did not satisfy the Veteran's appeal.  Therefore, 
the case has been returned to the Board for further appellate 
action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).


REMAND

The Veteran contends that his BHL disability warrants higher 
ratings.  As noted above, this case was previously remanded by 
the Board in December 2009.  The Board instructed that the 
Veteran be afforded a VA examination to determine the nature and 
extent of his BHL disability.  The VA examiner was instructed to 
include a description of any effects of the disability on 
occupational functioning and daily activities as required by 
the United States Court of Appeals for Veterans Claims (Court).  
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

The Veteran was afforded a VA examination in April 2010.  
However, the VA examination report is not in compliance with the 
Martinak holding or the Board remand.

The Court has held that RO compliance with a remand is not 
discretionary, and failure to comply with the terms of a remand 
necessitates another remand for corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Therefore, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should obtain a 
supplemental opinion from the examiner who 
conducted the April 2010 VA examination.  The 
claims folder must be made available to and 
reviewed by the examiner, and the examiner 
should note such review in the supplemental 
report.  Based on a review of the claims 
file, the examiner should fully describe 
the functional effects caused by the 
Veteran's hearing disability on his 
occupational functioning and daily 
activities in her final report.

If the April 2010 examiner is no longer 
available, the claims folders should be 
reviewed by another audiologist with 
appropriate expertise who should be requested 
to provide the requested information.  
Another examination of the Veteran should 
only be performed if deemed necessary by the 
person providing the information.

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on a 
de novo review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued, and 
the Veteran and his representative should be 
afforded the requisite opportunity to respond 
before the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran unless he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be handled in an expeditious manner 
by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



